Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about June 1, 2004, which, to the extent appealable, terminated respondent’s parental rights with respect to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The evidence at the dispositional hearing demonstrated that the child’s best interests would be served by terminating respondent mother’s parental rights so as to facilitate the child’s adoption. The record shows that respondent made no progress toward rehabilitation until the petition seeking termination of her parental rights on the ground of abandonment had been filed, and that the subsequent steps taken by her were, on balance, insufficient to warrant a different dispositional determination (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]).
We have considered respondent’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Tom, Saxe, Gonzalez and Malone, JJ.